UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
------------------------------------------------------------------
                                                                 :
AMY FYFFE,                                                       :
                                                                 :        Case No. 1:17-cv-2660
                      Plaintiff,                                 :
                                                                 :
vs.                                                              :        OPINION & ORDER
                                                                 :        [Resolving Doc. 17]
COMMISSIONER OF THE SOCIAL                                       :
SECURITY ADMINISTRATION,                                         :
                                                                 :
                      Defendant.                                 :
                                                                 :
------------------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

          Plaintiff Amy Fyffe asks the Court to reverse the Social Security Administration’s (the

“SSA’s”) denial of her application for disability insurance benefits.1 Magistrate Judge

Limbert issued a report and recommendation (“R&R”) recommending that the Court do just

that.2

          For the following reasons, the Court ADOPTS Judge Limbert’s R&R, REVERSES the

administrative law judge’s (“ALJ”) denial of Fyffe’s disability application, and REMANDS

the case back to the ALJ for a decision consistent with this opinion.

                                                       I.            Background

          In October 2014, Plaintiff Fyffe applied for disability insurance benefits with the SSA

claiming she suffered from, inter alia, fibromyalgia.3 The SSA denied Fyffe’s application

initially, and upon reconsideration.4 At Fyffe’s request, an ALJ held a hearing on her




          1
            Doc. 1.
          2
            Doc. 17.
          3
            Doc. 12 at 364.
          4
            Id. at 303–17.
Case No. 1:17-cv-2660
Gwin, J.

claim.5

          At that hearing, the ALJ considered a letter from Fyffe’s treating physician, Dr.

Kermit Fox.6 In that letter, Dr. Fox indicated that he had been treating Plaintiff for four

years and had diagnosed her with fibromyalgia.7 He opined that her “chronic pain and

fatigue can be debilitating at times.”8 He further stated that he found her “complaints of

pain and fatigue credible and consistent with her underlying condition without

exaggeration.”9

          Regarding employment, Dr. Fox believed it would be difficult for Plaintiff to

maintain full employment. He “suspect[ed] she would miss at least 3–4 days per month

due to her chronic pain. She would be unable to tell her employer in advance which days

she would miss due to the unpredictable nature of her medical condition.”10 Even if

Plaintiff went to work, Dr. Fox believed that the pain would “affect her ability to

concentrate on her job duties.”11

          In October 2016, the ALJ determined that Fyffe was not disabled.12 He indicated

that he had considered Dr. Fox’s opinions but gave them only “limited weight” because

they were “generally inconsistent with the mild to moderate findings from clinical

examinations and diagnostic imaging.”13 The Social Security Appeals Council declined to

review the ALJ’s decision.14



          5
            Id. at 12–27.
          6
            Id. at 24.
          7
            Id.
          8
            Id.
          9
            Id.
          10
             Id.
          11
             Id.
          12
             Id. at 12–27.
          13
             Id. at 24.
          14
             Id. at 4–9.
                                                 -2-
Case No. 1:17-cv-2660
Gwin, J.

         In December 2017, Fyffe brought this suit, asking the Court to reverse the ALJ’s

decision.15 Magistrate Judge Limbert issued an R&R finding that the ALJ failed to properly

consider Dr. Fox’s opinion.16 Accordingly, he recommends that the Court reverse the ALJ’s

decision and remand for further proceedings.17 Neither party objects.18

                                               II.       Discussion

         Because neither party objected to Judge Limbert’s R&R, the Court may adopt it

without review.19 Moreover, the Court agrees with Judge Limbert’s findings.

         Federal regulations require ALJs to give treating physicians’ opinions controlling

weight unless they are either not well-supported by medically acceptable clinical and

laboratory diagnostic techniques, or inconsistent with the substantial evidence in the case

record.20

         If the ALJ gives the opinion less than controlling weight, he must provide “good

reasons” for doing so.21 Importantly, in determining what weight to give the physician’s

opinion, he must consider: (i) the length of the treatment relationship and frequency of

examination, (ii) the nature and the extent of the treatment relationship, (iii) supportability

of the opinion, (iv) consistency of the opinion with the whole record, and (v) specialization

of the treating source.22

         Here, the ALJ gave Dr. Fox’s opinion “limited weight” solely because it was

inconsistent with certain diagnostic record evidence. This explanation falls short for the

         15
              Doc. 1 .
         16
              Doc. 17.
         17
              Id.
         18
            Doc. 18 (Defendant indicating she would not object to the R&R).
         19
            Thomas v. Arn, 474 U.S. 140, 149–50 (1985) (holding that Congress did not intend to “require district court
review of a magistrate judge’s factual or legal conclusions . . . when neither party objects to those findings”).
         20
            Wilson v. Comm’r of Social Sec., 378 F.3d 541, 544 (6th Cir. 2004).
         21
            Id. at 544.
         22
              Id.
                                                          -3-
Case No. 1:17-cv-2660
Gwin, J.

reasons Judge Limbert identified in his R&R. Moreover, it seems the ALJ considered almost

none of the above factors.23 The sparsity of the ALJ’s reasoning likely left Fyffe

understandably “bewildered” as to why the administrative bureaucracy gave her doctor of

four years only limited weight.24

                                                III.     Conclusions

         For the foregoing reasons, the Court ADOPTS Magistrate Judge Limbert’s R&R,

REVERSES the ALJ’s decision, and REMANDS to the ALJ for further proceedings consistent

with this opinion.

         IT IS SO ORDERED.



Dated: March 8, 2019                                             s/        James S. Gwin
                                                                 JAMES S. GWIN
                                                                 UNITED STATES DISTRICT JUDGE




         23
            Shields v. Comm’r of Social Sec., 732 F. App’x 430, 438 (6th Cir. 2018) (holding that the treating physician’s
opinion was “still entitled to deference and ought to have been weighed using all of the [Wilson] factors.”).
         24
            See Wilson, 378 F.3d at 544.
                                                           -4-
